DETAILED ACTION	
In Applicant’s Response dated 12/8/2020, Applicant amended claims 1, 3-9, 11-16, 18-20; and argued against all rejections previously set forth in the Office action dated 9/18/2020.


Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Pub. No.: 2018/0359199A1, in view of Shetty et al., Pub. NO.: 2017/0075873A1, and further in view Ritch et al., Pub. No.: 2018/0054405A1. 
With regard to claim 1:
(fig. 7, paragraph 72: “FIG. 7A illustrates an example of a mobile text messaging application with possible intelligent action responses. Mobile Device 701 is running a text messaging application. As illustrated, the contact area 702A indicates that Tony J. is the sender. In message 704A, Tony J. inquires about having lunch with the user on Tuesday. This message may be processed by the action response system. The processing results, as described in more detail in FIG. 3, may produce a variety of suggest action responses. As depicted inside the action response box 720, Highlight action response 714 and event action response 712 are the provided action responses. Some possible tokens that may have been extracted from message 704A include "lunch," Tuesday," and "?". According to these tokens, the action response system may conclude that a suggested Event creation action response (event action response 712) may be the most intelligent and appropriate response to the message. As mentioned previously, the action response system may be executed on any messaging application, including, but not limited to, electronic mail applications, text messaging applications, instant messaging applications, discussion forums, and other messaging applications.”), the first message including first content (fig. 7, paragraph 72: “FIG. 7A illustrates an example of a mobile text messaging application with possible intelligent action responses. Mobile Device 701 is running a text messaging application. As illustrated, the contact area 702A indicates that Tony J. is the sender. In message 704A, Tony J. inquires about having lunch with the user on Tuesday. This message may be processed by the action response system. The processing results, as described in more detail in FIG. 3, may produce a variety of suggest action responses. As depicted inside the action response box 720, Highlight action response 714 and event action response 712 are the provided action responses. Some possible tokens that may have been extracted from message 704A include "lunch," Tuesday," and "?". According to these tokens, the action response system may conclude that a suggested Event creation action response (event action response 712) may be the most intelligent and appropriate response to the message. As mentioned previously, the action response system may be executed on any messaging application, including, but not limited to, electronic mail applications, text messaging applications, instant messaging applications, discussion forums, and other messaging applications.”); receiving a user input to display an interface element to receive user inputs to define a response to the first message within the chat interface at the client device (paragraph 74: “FIG. 7B illustrates an example of a mobile text messaging application with possible intelligent action responses. In this example, the contact area 702B indicates that the sender is Laura. For example, Laura may be the significant other of the user. The user may want to respond to Laura's last message 706B. After highlighting message 706B and therefore prompting the action response system to provide suggestions, an action response box 718 may appear with a highlight action response 722 and a reply message icon 720. As previously described, the highlight action response 722 may prompt the action response system to generate more action responses than the ones displayed. It may also hide/show the action response box 718 and apply/remove the highlighted aspect of the text. The reply message icon 720 may generate a suggested reply in the message box. As illustrated, a reply message 708B has been generated--"Love you too." Before the action response system may display message 708B, it may process message 706B and determine the appropriate action responses, including the most intelligent replies. For example, Laura is the user's significant other, and therefore, instead of saying "Peace, Bro" (message 708A to Tony J.), the action response system may suggest a more appropriate and intelligent response of "Love you too." If the user is content with the suggested message 708B, the user may elect to send the message by pressing send button 716B.”); identifying at least a second content that includes content from among a collection of content based on a usage metric of the second content (fig. 7, paragraph 72: “FIG. 7A illustrates an example of a mobile text messaging application with possible intelligent action responses. Mobile Device 701 is running a text messaging application. As illustrated, the contact area 702A indicates that Tony J. is the sender. In message 704A, Tony J. inquires about having lunch with the user on Tuesday. This message may be processed by the action response system. The processing results, as described in more detail in FIG. 3, may produce a variety of suggest action responses. As depicted inside the action response box 720, Highlight action response 714 and event action response 712 are the provided action responses. Some possible tokens that may have been extracted from message 704A include "lunch," Tuesday," and "?". According to these tokens, the action response system may conclude that a suggested Event creation action response (event action response 712) may be the most intelligent and appropriate response to the message. As mentioned previously, the action response system may be executed on any messaging application, including, but not limited to, electronic mail applications, text messaging applications, instant messaging applications, discussion forums, and other messaging applications.”), and causing display of a presentation of the collection of content within a interface element at the client device (fig. 7, paragraph 73: “Additionally, message 706A indicates a Goodbye message from Tony J. Based on prior conversational history between the sender (Tony J.) and the user and the possible other historical data (e.g., social media profiles, etc.) related to the sender and the user, the most appropriate suggest reply from the action response system may be message 708A--"Peace, Bro." For example, if Tony J. and the user are very close friends, their prior conversation history may indicate that Tony J. often ends a conversation with the phrase "ttyl," whereas the user may often end the conversation with "Peace, Bro." As described in more detail in FIG. 3, the type and substance of the reply message 708A may be dependent on preset classifiers, in addition to personally tailored conversational history between the sender and the user. Other dependent information may include aggregated data among many senders and users of the intelligent response system.”).
Nguyen does not disclose the usage metric indicating a number of times that the second content is selected by a user of the client device subsequent to receiving the first content within a message; determining a ranking of the second content among the collection of content based on the usage metric of the second content; the 
However Shetty discloses the usage metric indicating a number of times that the second content is selected by a user of the client device subsequent to receiving the first content within a message; determining a ranking of the second content among the collection of content based on the usage metric of the second content (paragraph 47: “Based on the determined context, the system selects field content selections that the user has entered into previously completed forms (or portions thereof) having the "child" context. In this example, the father "James Doe Sr." is the user completing the form (and prior forms) and previously added information about his son using the names "James Doe Jr.," "Jimmy Doe," and "Jimmy" in "name" fields" in "child" context forms or portions of forms. The frequency with which such names were used in the past can be used to select which names to suggest, e.g., selecting only the top three most frequently used values. Similarly, the frequency with which such names were used in the past can be used to rank and order the suggestions for display, e.g., displaying the most frequently used value at the top, followed by the second most frequently used value, etc.”); the presentation of the collection of content including a display of the second content at a position among the collection of content based on the ranking (paragraph 47: “Based on the determined context, the system selects field content selections that the user has entered into previously completed forms (or portions thereof) having the "child" context. In this example, the father "James Doe Sr." is the user completing the form (and prior forms) and previously added information about his son using the names "James Doe Jr.," "Jimmy Doe," and "Jimmy" in "name" fields" in "child" context forms or portions of forms. The frequency with which such names were used in the past can be used to select which names to suggest, e.g., selecting only the top three most frequently used values. Similarly, the frequency with which such names were used in the past can be used to rank and order the suggestions for display, e.g., displaying the most frequently used value at the top, followed by the second most frequently used value, etc.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Shetty to Nguyen so the system determines the most likely answer based on usage history and list based on the most used answer to provide user with better selections.  
	Nguyen and Shetty do not disclose the second content comprises personalized media content.
	However Ritch discloses the second content includes a personalized media content (Fig. 11 to 15, paragraph 194 “The user is then returned to the compose message field on the typing interface, where the text has been converted automatically to the linked image of the dog, as illustrated in FIG. 15. FIG. 15 also shows that the disclosed mobile application inserts a condensed (e.g., smaller) version of the linked image into a text message composed by the user. The mobile application automatically converts the word "dog" to the linked image when the word "dog" is entered by the user in subsequent text messages composed by the user. If the user desires to use the word "dog" instead of the linked image in a text message, the user can click or tap on the linked image to toggle between the linked image and the word corresponding to the linked image. This example demonstrates that linked images can be generated dynamically at the time of composing a text message, and are not necessarily pre-stored in a memory of the user's mobile device. Furthermore, the images used in linked images can also be captured in real time, (e.g., when creating a linked image).”); causing display of a presentation of the collection of content within the  interface element at the client device; receiving a user input to display an interface element to receive user inputs to compose a response to the first message within the chat interface at the client device (Fig. 11 to 15, paragraph 194 “The user is then returned to the compose message field on the typing interface, where the text has been converted automatically to the linked image of the dog, as illustrated in FIG. 15. FIG. 15 also shows that the disclosed mobile application inserts a condensed (e.g., smaller) version of the linked image into a text message composed by the user. The mobile application automatically converts the word "dog" to the linked image when the word "dog" is entered by the user in subsequent text messages composed by the user. If the user desires to use the word "dog" instead of the linked image in a text message, the user can click or tap on the linked image to toggle between the linked image and the word corresponding to the linked image. This example demonstrates that linked images can be generated dynamically at the time of composing a text message, and are not necessarily pre-stored in a memory of the user's mobile device. Furthermore, the images used in linked images can also be captured in real time, (e.g., when creating a linked image).”); It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ritch to Nguyen and Shetty to 


Claim 9 is rejected for the same reason as claim 1.

Claim 16 is rejected for the same reason as claim 1. 


Claims 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Pub. No.: 2018/0359199A1, in view of Shetty and Ritch, and further in view of Taylor Pub. No.: 2018/0277004. 

With regard to claims 3 and 11 and 18:
Nguyen and Shetty and Ritch do not disclose the aspect wherein a sorting of at least a portion of the collection of content of the presentation is randomized. 
However Taylor discloses the aspect wherein a sorting of at least a portion of the collection of content of the presentation is randomized. (Rodriguez paragraph 117: “In some implementations, scoring engine 525 may receive an analysis of a second response of the set of responses. For example, system 500 may display one of the questions and the captured response from one and/or a plurality of students. An instructor may review the displayed responses via a user interface and provide analysis, feedback, and/or assessment. For example, the instructor may use grading software to mark a response as correct or incorrect and/or to provide comments on the response. The provided analysis may be stored, such as in a database, and presented to the student, such as via email, display on a screen, and/or printout. In some implementations, the user interface may display each response to a first question of the plurality of questions in a random order. For example, the user interface may display each student's response to question 2 in succession and/or at least partially simultaneously (e.g., multiple responses at once). The responses may be displayed in a randomized order or may be displayed in a sorted order, such as in the order received, ordered by identifier, and/or ordered by name. The responses may be displayed in an anonymized fashion, absent an identification of the person associated with the set of responses. In some implementations, no identifiers may be shown such that no indication is given that the same user submitted any two particular responses. In other implementations, the unique identifier (or other consistent identifier) may be displayed such that an instructor may know that different responses are associated with the same student without knowing which student that is.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Taylor to Nguyen and Shetty and Ritch so the user would be presented with different possible responses at different time to diversify user’s responses. 


Claims 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Pub. No.: 2018/0359199A1, in view of Shetty and Ritch, Pub. No. :2013/0254689A1 and further in view of Rodriguez, Pub. No.: 2018/0367484. 
With regard to claims 4 and 12 and 19:
 	Nguyen and Shetty and Ritch do not disclose the method of claim 1, wherein the first content comprises a first avatar, and the second content comprises a second avatar.
	However Rodriguez discloses the aspect wherein the first content comprises a first avatar, and the second content comprises a second avatar. (Rodriguez figure 10a, paragraph 392: “In this example, several chat users have input messages in the chat conversation, as shown by messages 1006 input from three chat users different than the first user and displayed in the display area 1004. Chat messages 1008 have been input by the first user and displayed in the chat interface in display area 1004. In this example, chat messages from other users are identified by a graphical user identifier and chat messages input by the first user are displayed right-justified on the display screen.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Rodriguez to Nguyen and Shetty and Ritch so the user can using avatar to identify each participant of the conversation. 

Claims 5, 6, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Pub. No.: 2018/0359199A1, in view of Shetty and Ritch, and further in view of Spencer, Pub. No.: 2014/0297267A1. 
With regard to claims 5 and 13 and 20:
(Nguyen fig. 7, paragraph 72: “FIG. 7A illustrates an example of a mobile text messaging application with possible intelligent action responses. Mobile Device 701 is running a text messaging application. As illustrated, the contact area 702A indicates that Tony J. is the sender. In message 704A, Tony J. inquires about having lunch with the user on Tuesday. This message may be processed by the action response system. The processing results, as described in more detail in FIG. 3, may produce a variety of suggest action responses. As depicted inside the action response box 720, Highlight action response 714 and event action response 712 are the provided action responses. Some possible tokens that may have been extracted from message 704A include "lunch," Tuesday," and "?". According to these tokens, the action response system may conclude that a suggested Event creation action response (event action response 712) may be the most intelligent and appropriate response to the message. As mentioned previously, the action response system may be executed on any messaging application, including, but not limited to, electronic mail applications, text messaging applications, instant messaging applications, discussion forums, and other messaging applications.”);”).  the presentation including a display of the second content at a position among the collection of content, the position based on the usage metric that corresponds with the content pair (Shetty paragraph 47: “Based on the determined context, the system selects field content selections that the user has entered into previously completed forms (or portions thereof) having the "child" context. In this example, the father "James Doe Sr." is the user completing the form (and prior forms) and previously added information about his son using the names "James Doe Jr.," "Jimmy Doe," and "Jimmy" in "name" fields" in "child" context forms or portions of forms. The frequency with which such names were used in the past can be used to select which names to suggest, e.g., selecting only the top three most frequently used values. Similarly, the frequency with which such names were used in the past can be used to rank and order the suggestions for display, e.g., displaying the most frequently used value at the top, followed by the second most frequently used value, etc.”) and causing display of the presentation of the collection of content within the chat interface at the client device (Nguyen fig. 7, paragraph 73: “Additionally, message 706A indicates a Goodbye message from Tony J. Based on prior conversational history between the sender (Tony J.) and the user and the possible other historical data (e.g., social media profiles, etc.) related to the sender and the user, the most appropriate suggest reply from the action response system may be message 708A--"Peace, Bro." For example, if Tony J. and the user are very close friends, their prior conversation history may indicate that Tony J. often ends a conversation with the phrase "ttyl," whereas the user may often end the conversation with "Peace, Bro." As described in more detail in FIG. 3, the type and substance of the reply message 708A may be dependent on preset classifiers, in addition to personally tailored conversational history between the sender and the user. Other dependent information may include aggregated data among many senders and users of the intelligent response system.”).
Nguyen and Shetty and Ritch do not disclose the aspect converting the text string to a tag in response to the causing display of the second message within the chat interface at the client device; identifying the first content based on the tag.
However Spencer disclose the aspect of converting the text string to a tag in response to the causing display of the second message within the chat interface at the client device; identifying the first content based on the tag.(paragraph 249: “In addition to, or alternatively to, identifying the relevant recipients and retrieving text predictions from the models corresponding to those recipients, the prediction engine may be configured to identify other context for building context-specific language models and retrieving text predictions from context-specific language models, which by way of non-limiting example may be the time or day of the week on which the message is being composed or the subject of the message. The time of day or day of the week can be taken from an internal time and date information application of an electronic device comprising the text prediction engine of this disclosure. The time of day can be divided into chunks, for building relevant language models, for example, a different language model for each hour of the day, or a different language model for morning, lunchtime and evening, etc. The subject of the message may be taken from the subject field of the message (where identifiers/tags are again used to match subjects to subject-specific language models) or could be determined by a classifier based on the subject field of the message or the current content of the message (e.g. the current text in the body of the message), where a classifier for use in identifying a subject or topic for use by the predictor has been disclosed above and in U.S. patent application Ser. No. 13/501,087, filed Apr. 9, 2012. For either approach of identifying the subject, the prediction engine builds language models for that subject, and maintains those language models by updating them with additional user entered text. The prediction engine is then able to retrieve predictions from those subject-specific language models when one or more of those subjects have been identified by the language model.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Spencer to Nguyen and Shetty and Ritch so the system can determine the meaning of the user message based on tags and more accurately evaluate how the message should be responded based on the tags and can check on databases for saved tags that would correspond to user messages. 

With regard to claim 6 and 14:
Nguyen and Shetty and Ritch and Spencer disclose The method of claim 5, wherein the method further comprises: associating the tag with the first content within a database; and identifying the first content based on the tag within the database (Spencer paragraph 249: “In addition to, or alternatively to, identifying the relevant recipients and retrieving text predictions from the models corresponding to those recipients, the prediction engine may be configured to identify other context for building context-specific language models and retrieving text predictions from context-specific language models, which by way of non-limiting example may be the time or day of the week on which the message is being composed or the subject of the message. The time of day or day of the week can be taken from an internal time and date information application of an electronic device comprising the text prediction engine of this disclosure. The time of day can be divided into chunks, for building relevant language models, for example, a different language model for each hour of the day, or a different language model for morning, lunchtime and evening, etc. The subject of the message may be taken from the subject field of the message (where identifiers/tags are again used to match subjects to subject-specific language models) or could be determined by a classifier based on the subject field of the message or the current content of the message (e.g. the current text in the body of the message), where a classifier for use in identifying a subject or topic for use by the predictor has been disclosed above and in U.S. patent application Ser. No. 13/501,087, filed Apr. 9, 2012. For either approach of identifying the subject, the prediction engine builds language models for that subject, and maintains those language models by updating them with additional user entered text. The prediction engine is then able to retrieve predictions from those subject-specific language models when one or more of those subjects have been identified by the language model.”).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Pub. No.: 2018/0359199A1, in view of Shetty and Ritch and further in view of Sridhar, Pub. No.: 2016/0359771A1. 


Nguyen and Shetty and Ritch do not disclose the method of claim 1, wherein the client device is associated with a user profile, and the method further comprises: associating the ranking of the second content among the collection of content with the user profile associated with the client device.
However Sridhar discloses The method of claim 1, wherein the client device is associated with a user profile (Sridhar, paragraph 230: “To arrive at these suggested predictive answers, device 1600 optionally, in addition to examining the content of the message as discussed above, also evaluates usage histories of previously user-inputted responses (such as "Great"). In some embodiments, after evaluating message 1622 to identify possible predictive answers, such as "Good", "Bad", and "Ok", device 1600 also determines whether any user-inputted response have been frequently used when at least one of "Good", "Bad", or "Ok" was displayed. To put another way, device 1600 seeks to determine if the user frequently uses a response other than the suggested responses of "Good", "Bad", or "Ok". If usage of a previously inputted response exceeds a threshold, device 1600 personalizes what predictive answers it suggests for responding to messages such as 1622 in the future. If the threshold is not exceeded, device 1600 proceeds with the understanding that "Good", "Bad", or "Ok" are still relevant to the user for messages like 1622.”), and the method further comprises: associating the ranking of the second content among the collection of content with the user profile associated with the client device. (Sridhar, paragraph 222: “Turning to FIG. 6N, device 600 optionally displays message transcript 631 having incoming message 635. Message 635 is optionally a message from particular participant-of-interest 641. In some embodiments, participants-of-interest are designated by a user of device 600 (e.g., user favorites). In some embodiments, participants-of-interest are contacts most messaged by the user of device 600. In view of message 635 being sent by participant-of-interest 641, device 600 optionally displays predictive answers that are most likely to be relevant for participant 641. In some embodiments, device 600 considers those answers most-frequently sent to participant 641 as being relevant. In some embodiments, device 600 considers those answers most-recently sent to participant 641 as being relevant. In the illustrated embodiments, device 600 includes emoji icons as possible predictive answers (e.g., affordance 645). If a user selects one of the displayed affordances 645, 637, or 639, device 600 display the corresponding answer in messages transcript 631 and send the corresponding message to participant-of-interest 641. In some embodiments, device 600 ranks the predictive answers and display the highest ranked answer in a specific on-screen location (e.g., as the center affordance in a horizontal arrangement such as FIG. 6A, or as the top affordance in a vertical arrangement such as FIG. 6F). For example, device 600 determines that the phrase "yes, dear" is most frequently sent message to participant 641 and therefore displays the corresponding affordance 637 as the middle affordance in region 643.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Sridhar to Nguyen and Shetty and Ritch so the ranking is linked to the user’s profile and the system would determine the prediction based different user profile so the prediction would be more accurate for each individual . 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Pub. No.: 2018/0359199A1, in view of Shetty and Ritch, and further in view of Peiris et al., Pub. No.: 2019/0190872A1. 
With regard to claim 8:
Nguyen and Shetty and Ritch do not disclose the method of claim 1, wherein the message includes an ephemeral message. However Peiris discloses the aspect wherein the message includes an ephemeral message. (paragraph 96: “As shown in FIG. 4C, the user can also access messages received from other users of the social networking system. For example, the user can access received ephemeral messages through the first region 420 of the interface 418. In one example, the user can access ephemeral messages that were received in an ephemeral message thread by selecting a set of avatars 426 corresponding to users that are members of the thread. Each avatar can each represent a user that is a member of the thread. In some embodiments, the set of avatars 426 can be layered, or ranked, as described above. For example, in some embodiments, the avatar of the user that sent the earliest unseen ephemeral message to the thread is displayed on top of the set of avatars 426. When the set of avatars 426 is selected, the interface 418 can present ephemeral messages that were sent by users in the thread. In some embodiments, these ephemeral messages are replayed chronologically in the order they were received. After viewing the ephemeral messages, the user has the option to send a reply back to the thread. In some embodiments, a camera pane interface 462 is presented as soon as playback of the ephemeral messages ceases as shown in FIG. 4G. The user can use the camera pane interface 462 to capture content to be sent as an ephemeral message to the thread. In some embodiments, while accessing the camera pane interface 462, the user has the option to reply with a text-based ephemeral message as shown in the example of FIG. 4H. The user can access the text reply interface 464, for example, by performing a touch screen gesture (e.g., swipe gesture) while accessing the camera pane interface 462.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Peiris to Nguyen and Shetty and Ritch to protect users’ privacy and sensitive information where messages are automatically deleted after a period of time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on 5712701698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DI XIAO/Primary Examiner, Art Unit 2141